JOHNSON, Justice
concurring.
The issue in this case stems from the trial court’s denial of Total Benefits’ requests for a preliminary injunction, mandamus, and temporary restraining order. LSA-C.C.P. art. 3612 provides, in pertinent part:
B. An appeal may be taken as a matter of right from an order or judgment relating to a preliminary or final injunction, but such an order or judgment shall not be suspended during the pen-dency of an appeal unless the court in its discretion so orders.
(Emphasis added). Clearly, a suspensive appeal is not allowed under this provision unless the trial court so orders. In this case, the trial court allowed the suspensive appeal as a result of an erroneous instruction from the court of appeal. Thus, I believe that this matter should be converted to a devolutive appeal. Consequently, it would be unnecessary to post a bond.
*481However, since Total Benefits’ appeal is not limited to the denial of the preliminary injunction and the temporary restraining order, a reduction of the suspensive appeal bond is proper.